t c memo united_states tax_court paul a gardner petitioner v commissioner of internal revenue respondent docket no filed date gordon fairle moore ii jonathan p rardin tiffany w donio and scott d jacobson for petitioner daniel c munce and brian s jones for respondent memorandum findings_of_fact and opinion lauber judge to paraphrase ernest hemingway there is no hunting like the hunting for tax deductions petitioner an avid big-game hunter took this advice to heart in he opted to downsize his trophy collection by donating to an ecological foundation many of his less desirable hunting specimens relying on an appraisal he claimed under sec_170 a charitable_contribution_deduction of dollar_figure because that amount exceeded the maximum allowable as a deduction for see sec_170 he later carried the balance of the deduction to and the internal_revenue_service irs or respondent selected petitioner’s returns for examination it determined that the value of the hunting specimens he had contributed was at most dollar_figure the irs accordingly deter- mined deficiencies of dollar_figure for and dollar_figure for we must decide the correct methodology for determining the fair_market_value fmv of petitioner’s hunting specimens should we use comparable sales as respondent urges or replacement cost for which petitioner advocates we have no difficulty answering this question in respondent’s favor findings_of_fact the parties submitted before trial a stipulation of facts including exhibits that is incorporated by this reference petitioner resided in pennsylvania when he timely petitioned this court 1all statutory references are to the internal_revenue_code code as in effect for the tax years at issue all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar i the donation petitioner is the owner and ceo of several family-owned propane gas distri- bution companies based in berwick pennsylvania he has been an ardent hunter from an early age since the mid-1980s he has regularly traveled overseas to par- ticipate in safaris he has hunted big game in africa asia europe including russia and south america and throughout the united_states he has been on to safaris during the last two years a pace that reflects his previous experience on a typical hunting expedition petitioner would kill multiple animals fol- lowing a kill the animal was sometimes skinned on the spot but was usually load- ed onto a vehicle for transportation to the skinning shed after the animal was skinned the meat was distributed to the local population and the hide was prepared and dried like many hunters petitioner preserved the remains of the animals he shot in a trophy room in his house in petitioner’s words a trophy room is a big open room with appropriate lighting and temperature and humidity controls in which you can anchor all the animals to the wall or hang stuff from the ceiling peti- tioner had a professionally designed trophy room with special lighting to eliminate shadows reinforced walls to provide better anchoring for heavier mounts and an insect control system in his trophy room petitioner had a number of full body mounts ie complete taxidermied animals often lying on a rock or similarly displayed he had many shoulder mounts which consisted of the heads and necks of the animals down to the breastplates and he had a variety of full animal skins displayed as wall hangings or rugs collectively these are generally considered the most attractive and desirable types of hunting trophies when a taxidermist does a full body mount he generally does not use the skull instead he creates a mannequin and puts the skin around it similarly when a taxidermist does a shoulder mount he does not use hooves backskin or other body parts and when a taxidermist prepares a full skin he does not use skeletal parts horns or antlers petitioner thus had numerous skulls antlers hooves ears horns and other body parts that taxidermists had returned to him after completing their work he displayed some of these items on coffee tables or on the floor of his trophy room but that floor got pretty cluttered and so he shifted many items into an adjoining room following a divorce in petitioner moved to a new residence he im- mediately began building in that house a new trophy room which was completed in early that trophy room has since been featured in a hunting publication trophy rooms around the world while contractors were completing their work on petitioner’s new trophy room he went to canada to hunt white-tailed deer one evening he struck up a conversation with another hunter about downsizing his collection to avoid overcrowd ing the new trophy room his fellow hunter who had successfully deaccessioned unwanted animal specimens suggested a donation to the dallas ecological foundation def an organization exempt from tax under sec_501 and c that hunter had himself donated specimens to def and told petitioner that he knew all the ins and outs he agreed to hook petitioner up with an appraiser named fullington petitioner promptly contacted richard w fullington ph d in richardson texas following a good conversation with dr fullington petitioner selected a total of items from his collection for donation to def these items included no full body mounts and only three shoulder mounts one of which was a euro- pean mount featuring just the animal’s head the remaining items consisted of skins and hides skulls with horns or antlers horns antlers tails sets of hooves ears and set of tusks 2shortly after the parties completed post-trial briefing in this case def changed its name to outdoors tomorrow foundation none of these specimens was of record book quality certain hunting organizations maintain record books of big-game kills using proprietary scoring systems a specimen may qualify for listing in record books on the basis of the animal’s size or other features or the animal’s unusual provenance the two most prominent record books are compiled by the safari club international sci and the boone and crockett club respectively at the time petitioner selected the specimens for donation to def he appears to have had three kills ranked in the sci record book but he did not select any specimen from those kills for contri- bution to def petitioner engaged dr fullington to appraise the specimens agreeing to pay dollar_figure per specimen for a total of dollar_figure dr fullington’s report dated date used the replacement cost method to determine the fmv of these items he estimated what it would cost to replace each item with a specimen of like quality by tallying up the expected out-of-pocket expenses for traveling to the hunting site being on safari for the requisite number of days killing the ani- mal removing and preserving the given body part shipping it back to the united_states and defraying the taxidermy costs of stuffing mounting or otherwise pre- paring the item for display he considered such factors as the prorated unit cost shipping fees taxidermy fees and permit trophy fees at the time he drafted his appraisal dr fullington knew that petitioner intended to claim a charitable_contribution_deduction for the items dr fullington’s report which was attached to petitioner’s federal_income_tax return contains a separate sheet for each of the specimens each sheet includes a photograph of the specimen below the photograph is a summary that lists the state or foreign_country in which the animal was killed if known and provides an estimate of the specimen’s quality invariably described as excel- lent the summary included no other information about the specimen’s prove- nance at the bottom of each sheet was dr fullington’s appraisal of the specimen’s value using his replacement cost approach he valued the tanned skin of a cen- tral asian sheep at dollar_figure on the theory that it would cost that much to bag an- other similar sheep on the same theory he valued a european mount of the horns of a desert bighorn sheep at dollar_figure according to dr fullington the fmv of the specimens was dollar_figure dr fullington also arranged to have the specimens delivered to def appar- ently during date in a letter dated date def thanked petitioner for his contribution of trophy animals petitioner did not in fact donate trophy animals by his admission the specimens would have come from far fewer than animals petitioner has never visited def and does not know whether def ever exhibited any of the items petitioner did not call any witness from def to testify the evidence established that the specimens had been subsequently dispersed def apparently put the donated specimens in storage and later sold them or gave them away dr fullington did not testify at trial because the donated specimens had been dispersed to unknown locations and were no longer accessible none of the experts who testified at trial was able to conduct a physical inspection to assess the specimens’ quality the experts’ quality assessments thus had to be based on dr fullington’s photographs which were small in size and of poor resolution ii the deduction relying on dr fullington’s appraisal petitioner reported on his return a charitable_contribution of dollar_figure sec_170 capped his de- duction pincite of his adjusted_gross_income for he thus claimed a deduction 3respondent sought to introduce evidence purporting to establish that def ultimately destroyed specimens that were not salable donated others to a taxider- my school and gave the rest to a women’s auction to make pillows chairs and stools this proffer took the form of a deposition of a current def officer who did not testify at trial to which petitioner objected on hearsay grounds because we find the trial testimony of respondent’s expert dispositive with respect to the speci- mens’ fmv the proferred evidence even if relevant and otherwise admissible has no incremental probative value finding it needlessly cumulative fed r evid we decline to consider this evidence of dollar_figure for that year sec_170 allowed him to carry forward the excess_contribution into the next five tax years in reliance on that provision he deducted dollar_figure in and another dollar_figure in during examination of petitioner’s returns an irs staff appraiser determined the aggregate fmv of the specimens to be only dollar_figure that fmv while sufficient to cover petitioner’s claimed deduction for left only dollar_figure to be carried forward the irs accordingly issued petitioner a timely notice_of_deficiency that disallowed dollar_figure of the deduction he had claimed for and the entire dollar_figure deduction he had claimed for reflecting those adjustments the notice determined deficiencies of dollar_figure and dollar_figure for and respectively opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct though the taxpayer can rebut this presumption rule a 290_us_111 the taxpayer bears the burden of proving 4the deductions petitioner claimed for total dollar_figure he pre- sumably carried to the remaining balance of dollar_figure which is not before us 5it appears that the disallowance for should have been dollar_figure ie dollar_figure - dollar_figure the record does not explain the dollar_figure discrepancy and to resolve it we will order a rule computation his entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs in certain circumstances the bur- den of proof on factual issues may shift to the commissioner see sec_7491 rule a petitioner does not contend that either provision applies here he thus bears the burden of proving that he is entitled to the deductions he claimed i governing legal principles sec_170 allows a deduction for any charitable_contribution made within the tax_year subject_to the annual limitations discussed previously if the taxpayer makes a charitable_contribution of property other than money the amount of the contribution is generally equal to the fmv of the property at the time the gift is made see sec_1_170a-1 income_tax regs the parties agree that petitioner satisfied the various procedural requirements applicable to his gift including the need for a qualified_appraisal see sec_170 d sec_1_170a-13 income_tax regs the parties’ sole disagreement concerns the fmv of the specimens petitioner insists on a value at least as high as the dollar_figure figure that dr fullington determined while respondent argues for the dollar_figure valuation set forth in the notice_of_deficiency the regulations define fmv as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs determining the fmv of donated property entails a factual inquiry 56_tc_876 petitioner bears the burden of proving the fmv of the donated items to support their respective positions the parties retained experts who testi- fied at trial an expert witness’ opinion is admissible if it assists the trier of fact to understand the evidence or to determine a fact in issue fed r evid we evaluate an expert’s opinion in light of his qualifications and the evidence in the record see 86_tc_547 when experts offer differing estimates of fmv we weigh those estimates by examining among other things the factors they considered in reaching their conclusions see 38_tc_357 we are not bound by an expert opinion that we find contrary to our judg- ment we may accept an expert’s opinion in its entirety or we may be selective as to the portions we find reliable see 304_us_282 parker t c pincite 74_tc_441 we may also determine fmv on the basis of our own examination of the record evidence see 538_f2d_927 2d cir aff’g tcmemo_1974_285 ii expert testimony the parties’ dispute boils down to a question of valuation methodology respondent urges that we determine the fmv of the specimens by consider- ing market prices for comparable items petitioner insists that the items he gave def are museum-quality hunting specimens endowed with special value for study and research that they have no true comparables in the open market and that we must accordingly determine their value by estimating what it would cost to replace them in deciding who is right an important factor is whether the items are com- modities or collectibles if a hunting trophy is properly considered a collect- ible it will matter who shot the animal precisely where it was shot and which collectors owned it previously the provenance of the items by contrast will be largely irrelevant if they are valued as commodities in that case their value like the value of steel sugar or other commodities can be determined assuming the existence of a reasonably active market by consulting the prices that compar- able items fetch in the marketplace we have no difficulty concluding that the specimens were commodities and that respondent’s market price approach supplies the proper methodology for ascertaining their value although petitioner attached to his tax_return a copy of dr fulling- ton’s report he did not engage dr fullington as an expert or seek to move his re- port into evidence that report is part of the record for the sole purpose of demon- strating petitioner’s compliance with the substantiation requirement of sec_170 however because petitioner’s specimens were delivered to def a decade ago and had been subsequently dispersed they were no longer available for inspection of necessity therefore both sides’ experts relied on dr fulling- ton’s appraisal for an inventory of the items and photographs of all specimens it is thus useful to consider at the outset the contents of his date report that report leaves much to be desired it correctly notes that none of the specimens had record book status it accords each item a rating for specimen quality and taxidermy quality although dr fullington gave every single item a rating of excellent on both scores the photographs often suggest that a lower rating would have been appropriate his entries under the provenance category are meager the only information he provides is the state or foreign_country in which the animal was killed each entry is followed by a forward slash and then the word unknown suggesting that dr fullington may have lacked confidence in the specimen’s actual provenance even at that high level of generality dr fullington supplied no evidence to support the premise for his adoption of a replacement cost approach ie that there are no equitable comparable sales for any of the specimen items a respondent’s expert respondent offered and we recognized forrest ketner as an expert in taxi- dermy and the appraisal of taxidermy items he has been involved with the taxi- dermy trade for more than years he owns and operates a business that stuffs and mounts birds fish and small and large mammals for display or study he is a licensed taxidermist has taught taxidermy classes and has authored books on the subject since mr ketner has been a certified appraiser specializing in taxi- dermy items he has conducted at least appraisals for insurance purposes and for valuing trophy mount donations he has been retained to conduct taxidermy appraisals by museums state and local governments and the irs he is the only expert that we recognized at trial as an expert in taxidermy and the appraisal of taxidermy items mr ketner prepared an appraisal report that used the market approach to determine the fmv of the animal specimens on the assumption that each specimen was in excellent condition as dr fullington had asserted mr ketner determined the aggregate fmv of the specimens to be dollar_figure examining the photographs however mr ketner observed what he believed to be defects in many items taking these defects into account he reduced his appraised value to dollar_figure mr ketner’s testimony which we found credible and convincing charac- terized the donated specimens as consisting mostly of remnants and scraps of a trophy collection it’s what’s left over when you’re done mounting an animal or what is not needed for what’s hanging on the wall his report noted that the specimens included partial skins or backskins which are portions of the hide left over after a shoulder mount many of the skulls tails and hooves were like- wise left-over items he appraised tanned skins at a low value noting their advanced age at the time of donation which likely rendered them unable to hold stitches for purposes of mounting he noted that of the antlers compared unfavorably in size with most antler trophies available for purchase on the open 6although mr ketner’s best-case fmv estimate came in well below the dollar_figure value reflected in the notice_of_deficiency respondent has not sought to amend his answer to assert an increased deficiency rather he has given peti- tioner the benefit of the dollar_figure deduction originally allowed market he ascribed a low value to two full american bear skins because of visible patches of missing fur to derive comparables for the donated specimens mr ketner consulted market data from bricks-and-mortar auction houses online auction sites such as ebay and other websites specializing in hunting specimens similar to those in- volved here he opined that there has always been a market for such items historically t axidermists would buy sell swap or trade these items as they were needed to complete projects or to mount for their own collections more recently with the proliferation of online auction sites buyers and sellers in- clude the general_public rather than just the taxidermist community the market for such items now is wide open with few if any barriers to entry for each of the specimens mr ketner sought to identify the best avail- able comparables on the basis of size and quality for some items he found as many as or comparables in which event he selected one in the middle for some items he found only two comparables in that case he generally took the av- erage all in all he found comparables for the specimens he acknow- ledged that all but four of his comparables were from years after but cred- ibly testified that they were nevertheless similar because t he market hasn’t changed much in the last years in his rebuttal report he made adjustments to account for differences in value characteristics between these comparables and the donated specimens to arrive at his final fmv determination b petitioner’s experts petitioner’s first two experts were anibal rodriguez and victor wiener neither assigned a dollar value to the specimens rather each sought only to defend replacement cost as the proper valuation methodology the thrust of their testimony was that mr ketner’s market approach could not capture the fmv of the specimens because they were museum-quality pieces uniquely valuable for research neither mr rodriguez nor mr wiener provided any factual support for this theory and we found their testimony wholly unreliable mr rodriguez retired after years as a technical consultant in the anthro- pology division of the american museum of natural history in new york he is neither an appraiser nor a taxidermist he has never hunted animals and has never bought or sold items like those at issue here we recognized him as an expert museum technician familiar with the manner of assembling museum collections mr rodriguez testified that the most desirable hunting specimens for a mu- seum collection would be fully documented specimens that were not compro- mised by chemical treatments and had the proper licenses and known proven- ance given the demands of anthropological research mr rodriguez stated that a reputable museum would normally accept donations of animal specimens only if they were accompanied by detailed provenance information including the precise location where the animal was hunted the nature of that habitat the method by which the animal was hunted and the health of the animal at the time it was taken museums curate these materials he stated and make them available to researchers as needed mr rodriguez opined that the specimens petitioner donated to def would be incredibly valuable to museum collections that was assertedly so because of their high quality and known points of origin and other information associated with them we found this assertion devoid of any factual foundation on cross-examination mr rodriguez admitted that the fullington report was his sole source for provenance information about the specimens that report does not establish the high quality of the specimens the photographs often show the contrary that report is likewise weak on provenance it lists merely the state or country of the kill followed by the word unknown it in- cludes no details regarding the geographical coordinates climate or vegetation of the place where the animal was killed nor any indication as to the health of the animal it includes no other information associated with the specimens it has no information as to whether the animals were hunted pursuant to proper li- censes or whether records or certificates of authenticity exist for any of the specimens and it makes clear that many of the specimens including tanned skins had been subject_to chemicals as part of the taxidermy process in short mr rodriguez assumed what he had undertaken to prove he testified as to what features museum-quality hunting specimens should display he then asserted with no factual basis whatsoever that petitioner’ sec_177 specimens displayed those features mr wiener is an art historian and an appraiser specializing in the decorative and fine arts we recognized him as an expert in appraisal and appraisal method- ologies he acknowledged that he has no expertise in appraising hunting speci- mens and he offered no opinion as to what the fmv of the specimens was he nevertheless insisted with no discernible factual support that the replacement cost approach urged by petitioner was the most appropriate method to deter- mine fmv to begin with it is difficult to consider mr wiener’s expert testimony and conclusion as his independent opinion he characterized mr rodriguez’s report as a critical analysis of the fullington report and admitted that he had relied on the rodriguez report for his opinion and he added that he had also consulted with petitioner when asked whether he was relying on mr rodriguez’s and petitioner’s opinions he responded i most certainly am mr wiener’s report displays numerous errors of logic and fact he opines that w ith the exception of two taxidermy sheep heads the specimens are pre- served in a natural state befitting a study collection but on cross-examination he admitted not knowing what preserved in a natural state means he conceded that many if not all of the specimens underwent or may have undergone taxi- dermy when pressed on how he could opine that these taxidermied specimens were preserved in a natural state he responded because i reviewed this with anibal rodriguez who is an authority on this and that’s what he told me although mr wiener opined that all specimens are in excellent condition and appropriate for inclusion in a scientific study collection he tracked mr rodriguez in assuming what he sought to prove his opinion to this effect was premised on an extraordinary assumption namely that all specimens are in excellent condition as reported he admitted that his opinion was both tauto- logical and derivative having been based on his review of the report produced by anibal rodriguez on cross-examination he acknowledged that he could tell from the photographs that many specimens were actually in rather poor condition all in all we found mr wiener’s testimony to have no probative value petitioner’s third expert jack atcheson is an international hunting con- sultant whose firm specializes in providing cost estimates for fair chase hunting expeditions as his firm’s publicity brochures explain a fair chase hunting ad- venture is a grand experience quite unlike the humdrum guided tours provided by local travel agencies he was the only one of petitioner’s experts to put a dollar figure on the replacement cost for the specimens he opined that this cost would be dollar_figure or dollar_figure more than the replacement cost value that petitioner reported on his tax returns mr atcheson arrived at this number by estimating the out-of-pocket costs a hunter would incur including travel food lodging permit fees and local guides to go on separate safaris organized as luxurious fair chase hunting expedi- tions he assumed that each of the specimens would be harvested on a separate trip would be crated individually and would be shipped back by itself to these estimated costs he added the expense of doing the necessary taxidermy and mounting work mr atcheson made no allowance for the hunter’s personal enjoyment of these grand adventures to account for the possibility that his estimates were at the high end he applied a flat reduction but he offered no rationale for that percentage he grudgingly conceded that multiple animals could be hunted in one trip that multiple specimens could be harvested from the same animal and that multiple specimens could be shipped in a single crate petitioner admitted that he had often hunted multiple animals on a single trip and harvested multiple specimens from the same animal but mr atcheson nevertheless insisted that the cost of separate safaris and separate shipments was the appropriate way to determine the fmv of the specimens iii analysis this is not the first time we have had to adjudicate a valuation dispute over a charitable_contribution of hunting specimens as with any other valuation exer- cise if an active market exists we generally rely on comparable sales in robson v commissioner tcmemo_1997_176 73_tcm_2574 aff’d 172_f3d_876 9th cir which involved a contribution of shoulder mounts capes and horns we found that an active market exists throughout the united_states for substantially comparable items in epping v commissioner t c 7there may be fewer such disputes in the future in the pension_protection_act of pub_l_no sec stat pincite congress added code provisions limiting the deduction for the charitable_contribution of any prepared stuffed or mounted animal specimen to the lower_of fmv or the cost of the preparing stuffing or mounting see sec_170 f the new provisions thus disallow any deduction for the direct and indirect_costs of hunting or killing the animal including travel and transportation costs because those provisions apply to contributions made after date they are inapplicable to petitioner’s gift which was made in date memo 63_tcm_3012 which involved an assortment of animal mounts horns rugs and antlers we again found that an active market exists with substantial comparable sale items replacement cost may be a relevant measure of value where the property is unique the market is limited and there is no evidence of comparable sales rob- son t c m cch pincite citing 839_f2d_420 8th cir rev’g 86_tc_66 for us to eschew comparable sales in favor of replacement cost the taxpayer must establish not only the ab- sence of an active market for comparable items but also a probative correlation between replacement cost and fmv rainier cos v commissioner tcmemo_1977_351 36_tcm_1404 citing revproc_66_49 c b see also crocker v commissioner tcmemo_1998_204 75_tcm_2414 mr ketner’s written and oral testimony persuaded us that the donated items were neither world-class trophies nor museum-quality research specimens but were mostly remnants leftovers and scraps of the collection displayed in petitioner’s trophy room petitioner’s own testimony indicated that he wished to downsize his collection by deaccessioning unwanted items although his ex- perts asserted that all specimens were of excellent quality they offered no fac- tual backing for that assertion and admitted that dr fullington’s photo- graphs often indicated the opposite and although petitioner had participated in several record hunts not a single specimen that he selected for donation to def was of record-book quality in short the specimens were clearly commodities not collectibles for commodities such as these the determination of fmv will generally be based on market prices for similar items mr ketner credibly testified that an active market existed in which taxidermied products like petitioner’s have long traded and that the internet has vastly expanded that marketplace indeed he found com- parable sales transactions on traditional and internet auction sites petitioner of- fered no evidence or expert testimony to contradict mr ketner’s testimony that an active market for such items existed at the time of the gift relying on evidence of comparable sales mr ketner opined that the fmv of the specimens was between dollar_figure assuming that all specimens were of high quality and dollar_figure assuming that they were not petitioner did not seri- ously challenge mr ketner’s data and introduced no evidence of market prices for comparable items petitioner thus failed to carry his burden of proving that the fmv of the specimens exceeded the dollar_figure value that the irs allowed in the notice_of_deficiency see robson t c m cch pincite7 on two prior occasions we have given consideration to replacement cost as one element in determining the fmv of donated animal specimens see engel v commissioner tcmemo_1993_362 66_tcm_378 estate of miller v commissioner tcmemo_1991_515 62_tcm_997 aff’d without published opinion 983_f2d_232 5th cir compare robson t c m cch pincite rejecting use of replacement cost in engel we concluded that when only a thin market for the donated items exists it is appropriate to consider replacement costs as one factor in the overall valuation method t c m cch pincite emphasis in original citing estate of miller both cases turned on our evaluation of the expert testimony in estate of miller most of the donated trophies appear to have been full- body trophies and some were ranked in the sci record book t c m cch pincite the commissioner’s expert admitted that he had neglected to adjust his valuations to reflect the specimens’ record-book status see id pincite in engel the donated items appear to have been shoulder mounts or full skins see t c m cch pincite the taxpayer-donor had listed a number of animals in the sci record books and the donated specimens were in excellent condition and indicated a degree of care and pride above average id pincite here by contrast the specimens included no full-body mounts and only three shoulder mounts none of the donated items had record-book status and the condition of the specimens given the impossibility of physical inspection was questionable at best in engel we relied to some degree on replacement cost because the evi- dence suggested that in the market in world-class trophy mounts was rather thin and not established t c m cch pincite thus the compar- able prices upon which the commissioner relied did not indicate the prices at which the taxpayer’s world-class animal trophies would sell id pincite here by contrast petitioner donated no world-class animal trophies but mostly rem- nants leftovers and scraps of the vastly superior collection that he retained the specimens involved here resemble those at issue in epping-- an assortment of animal mounts horns rugs and antlers --for which we found that an active market exists t c m cch pincite mr ketner convincingly testified about the existence of such an active market and petitioner’s experts offered no persuasive testimony to the contrary in neither engel nor estate of miller moreover did we find the fmv of the hunting specimens to be their full replacement cost as petitioner urges here quite the contrary in engel we concluded that use of current replacement costs for donations of old game mounts cannot be justified pointing out that if a museum financed its own hunting trip it would have newly killed animals to mount and could mount them for its purposes natural history displays rather than as trophy mounts t c m cch pincite accord estate of miller t c m cch pincite noting that a museum would not pay full replacement value for a trophy because for that amount of money a museum would go into the field and replace the trophy itself in engel we required only that the commissioner’s expert’s comparable sales figures be adjusted upward to account for the better quality of the tax- payer’s specimens t c m cch pincite petitioner has made no case for such an upward adjustment here and even if he had made such a case we find mr atcheson’s formula for determining replacement cost unacceptable because it took no account of the personal pleasure petitioner derived from his safaris see ibid t he recreational big game hunter receives a quid pro quo the pleasure of pursuing his hobby so all the costs of the hunting trip cannot be attributed to the animal that is killed 8even if we were to consider replacement costs and make some upward ad- justment to the values that mr ketner determined which ranged from dollar_figure to dollar_figure we would not get anywhere close to the dollar_figure valuation that the irs allowed petitioner in the notice_of_deficiency indeed this case is distinguishable from engel and estate of miller in a more fundamental respect petitioner is not contending and he could not plausi- bly contend that any of the specimens was a world-class hunting trophy that rarely appears in the open market rather his theory is that replacement cost must be used because the items he donated to def were pristine specimens of excellent provenance that would be ideal for museum study and research but petitioner did not introduce a shred of evidence to prove that the speci- mens fit this bill they had been dispersed to unknown locations they were un- available for physical inspection and the photographs of them were mediocre information about their provenance especially the sort that would interest a museum was extremely sparse in fact they appear to have been mine-run taxidermied items whose chemical treatment would make them unattractive to a public institution petitioner did kill the animals himself and the specimens thus had no intervening owners but this will be true whenever a hunter deaccessions unwanted scraps from his collection and petitioner introduced no evidence suggesting that this aspect of provenance holds importance for museums in sum petitioner has failed to carry his burden of proving that the fmv of the specimens exceeded the dollar_figure value that the irs allowed in the notice_of_deficiency we will accordingly sustain respondent’s decision to disallow the bulk of the charitable_contribution_deduction petitioner claimed for and the entirety of the charitable_contribution_deduction he claimed for to implement the foregoing decision will be entered under rule
